Name: Commission Regulation (EEC) No 1093/87 of 21 April 1987 amending Regulation (EEC) No 2409/86 as regards the sale of intervention butter at a set price for the purpose of experimental industrial utilization
 Type: Regulation
 Subject Matter: food technology;  technology and technical regulations;  trade policy;  marketing;  processed agricultural produce
 Date Published: nan

 No L 106/ 14 Official Journal of the European Communities 22. 4. 87 COMMISSION REGULATION (EEC) No 1093/87 of 21 April 1987 amending Regulation (EEC) No 2409/86 as regards the sale of intervention butter at a set price for the purpose of experimental industrial utilization Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : 1 . The title of the Regulaton is amended to read as follows : 'on the sale of intervention butter intended in parti ­ cular for incorporation in compound feedingstuffs'. 2. The following Title Vila is inserted : TITLE Vila Sale at a set price for the purpose of experi ­ mental industrial utilization THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (2), and in particular Article 7a thereof, Whereas the trend in the level of stocks is still very worrying despite the series of measures implemented to encourage their disposal ; whereas it is consequently necessary to find new outlets for the non-traditional use of butter in addition to its use in food and feedingstuffs ; whereas Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 1014/87 (4), which lays down arrangements for the sale of intervention butter for incorporation in compound feedingstuffs should be amended to that end ; Whereas, initially, full-scale research work must be able to be conducted ; whereas the sale of the oldest intervention butter at a reduced price for the purpose of experimental industrial denaturing represents a suitable measure in the circumstances ; whereas the butter must be sold at a price such that the cost of implementing the measure is not prohibitively high, particularly as compared with the selling price for competing oils and fats ; Whereas the wide range of possible processes for utilizing the butter for the abovementioned purpose calls for ¢ on-the-spot monitoring of the use of all the butter until the quantities purchased are irreversibly denatured ; Whereas Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricul ­ tural Guidance and Guarantee Fund, Guarantee Section (*), as last amended by Regulation (EEC) No 801 /87 (*), provides that the cost to the budget of the measure referred to in Regulation (EEC) No 2409/86 is to be spread over several financial years, whereas the special rules for such financing apply from 1 December 1986 ; whereas a reference to that provision should be intro ­ duced into Regulation (EEC) No 2409/86 ; Article 27a Butter as referred to in Article 1 shall be sold at a set price under the conditions set out below for the purpose of experimental industrual utilization other than utilization in food and feedingstuffs . Article 27b The butter shall be sold by the intervention agency : (a) in quantities of not less than 10 tonnes and not more than 10 000 tonnes ; (b) at 70 ECU per tonne ex cold store . Article 27c 1 . Under the terms of the purchase contract, the purchaser shall :  undertake to use in the Community the entire quantity of butter purchased in an experimental industrial project leading to the irreversible denatu ­ ring of the butter,  declare that he has notified the Commission of the said project, which shall be appended to the contract and shall form an integral part thereof. ( ¢) OJ No L 169, 18 . 7 . 1968 , p. 1 . (*) OJ No L 367, 31 . 12 . 1985, p. 5 . (3) OJ No L 208 , 31 . 7. 1986, p. 29 . ( «) OJ No L 95, 9 . 4 . 1987, p. 11 . 0 OJ No L 216, 5 . 8 . 1978 , p. 1 . h OJ No L 79 , 21 . 3 . 1977, p. 14. 22. 4. 87 Official Journal of the European Communities No L 106/ 15 the Member State concerned, to the agency respon ­ sible for supervision . 2. Approval shall be withdrawn where the provi ­ sions of this Article are not complied with. It may be withdrawn where the undertaking concerned is found to have failed to comply with any other obligation under this Regulation . Article 27g The butter referred to in Article 1 shall remain in its original wrapping until it is used for the purposes of the project referred to in the contract. It shall be accompanied by a list of the packages. Provisions which require the use of refrigerated vehicles shall not apply to the carriage of this butter. The wrapping of butter removed from storage shall bear one or more of the following statements in easily legible and clearly visible characters :  Mantequilla destinada a la desnaturalizaciÃ ³n indus ­ trial experimental : Reglamento (CEE) n ° 2409/86  tÃ ­tulo VII ¿ ¿y  SmÃ ¸r til eksperimentel denaturering i industrien : forordning (EÃF) nr. 2409/86  afsnit Vila 2. The contract shall specify the Member State on whose territory the project is to be carried out. If that Member State is not the Member State in which the butter is located, the purchaser shall also notify that Member State of the project. Article 27d 1 . On the day on which the contract is concluded the purchaser shall :  furnish evidence that he has lodged a security to ensure the fulfilment of the primary requirement concerning the completion of the project appended to the contract and of the secondary requirement concerning the removal of the butter within the time limit laid down in paragraph 4,  pay the purchase price for the butter. 2. The amount of the security shall be 3 100 ECU per tonne . 3 . The intervention agency shall issue a removal warrant stating :  the quantity of butter in respect of which the conditions of paragraph 1 have been satisfied,  the store where it is located,  the final date for taking delivery. 4. The purchaser shall remove all of the butter sold within 24 days of the day on which the contract is concluded. The butter may be removed by instalments . Article 27e Where the butter is not removed within the time limit laid down in Article 27d (4), in addition to the penalty provided for in Article 24 of Regulation (EEC) No 2220/85 applied after deducting the price of the butter, the sale shall be cancelled on the 30th day following the expiry of the said time limit. Article 27f 1 . The project referred to in the contract shall be carried out within two months of the day of removal in an establishment approved for the purpose by the Member State on whose territory that establishment is located. Approval may only be granted to an establishment which :  has the appropriate technical facilities for carrying out the project and in particular to ensure the leak-tightness and the irreversibility of the denatu ­ ring process,  undertakes to forward its schedule for using the butter, in accordance with the rules laid down by  Butter fÃ ¼r die experimentelle industrielle Denaturi ­ erung : Verordnung (EWG) Nr. 2409/86  Titel Vila  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± ÃÃ µÃ ¹Ã Ã ±Ã ¼Ã ±Ã Ã ¹Ã ºÃ ® Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ ® Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¯Ã Ã Ã · : Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2409/86  Ã Ã ¯Ã Ã »Ã ¿Ã  Vila  Butter for experimental industrial denaturing : Regulation (EEC) No 2409/86  Title Vila  Beurre destinÃ © Ã la denaturation industrielle expÃ ©ri ­ mentale : rÃ ¨glement (CEE) n0 2409/86  titre VII bis  Burro destinato alla denaturazione industriale speri ­ mentale : regolamento (CEE) n . 2409/86  titolo Vllbis  Boter bestemd voor experimenteel industrieel gebruik : Verordening nr. 2409/86  titel Vllbis  Manteiga destinada a desnaturaÃ §Ã £o industrial expe ­ rimental : Regulamento (CEE) n? 2409/86  tÃ ­tulo Vila. Article 27h The Member State on whose territory the project referred to in the contract takes place shall , in accor ­ dance with rules it shall determine, exercise constant on-the-spot supervision of the use of the entire quan ­ tity of butter purchased until it is completely and defi ­ nitively denatured. The costs of supervision shall be borne by the purchaser. No L 106/ 16 Official Journal of the European Communities 22. 4. 87 Article 27i By way of derogation from Regulation (EEC) No 2220/85, only 90 % of the security shall be released where the condtions laid down in Article 28 of the said Regulation are met. The full security shall be released only after the Commission has been notified of the findings of the project referred to in the contract, within two months of the date which appears on the discharge signed by the body responsible for supervision.' 3 . The following subparagraph is added to Article 39 : 'Expenditure under this Regulation shall be financed in accordance with the second, third and fourth subpa ­ ragraphs of Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 0. destination other than that referred to in Part I , the follo ­ wing is added to point 38 : 'On the dispatch of butter in the unaltered state directly for experimental industrial use :  Section 104 :  for denaturing in an experimental industrial project  Regulation (EEC) No 2409/86  Section 106 :  the date before which the butter in the unal ­ tered state must have been used for the said project.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 (3) shall apply with effect from 1 December 1986 . (') OJ No L 216, 5 . 8 . 1978 , p. 1 .' Article 2 In Part II of the Annex to Commission Regulation (EEC) No 1687/76 (') entitled 'Products intended for use and/or This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 190, 14. 7. 1976, p. 1 .